Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-, 9-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 0.5-2.0 mm, and the claim also recites “preferably between 1.0 mm and 1.5 mm” and “most preferably around 1.25 mm” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation between 0.25 and 0.6, and the claim also recites “preferably between 0.3 and 0.4” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation dtex value of between 1500 and 3000, and the claim also recites “preferably between 2000 and 2500” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation a distance that is greater than 0.05 x the center line length but less than 0.4 x the center line length, and the claim also recites “preferably between 0.1 and 0.2 x the center line length” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation extruded monofilament, and the claim also recites “preferably extruded and drawn-down monofilament” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation polyamides, and the claim also recites “(PA-6, PA-6,6”) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation polyesters, and the claim also recites “(PET, PTT, PBT, PLA, PHB)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation polypropylene, and the claim also recites “(homopolymer, copolymer, regular and metallocene grades)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation polyethylene, and the claim also recites “(HDPE, LDPE, LLDPE, regular [LLDPE] and metallocene [mLLDPE] grades)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation polyolefin block copolymers, and the claim also recites “(OBC)” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation between 0.2 and 0.6 and the claim also recites “preferably between 0.3 mm and 0.5 mm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation pile of more than 4 cm, and the claim also recites “”preferably more than 5 cm and optionally between 6 cm and 7 cm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation more than 10 mm, and the claim also recites “preferably at least 20 mm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 is also rejected for the recitation of “the pile fibers are anchored in the backing over a fiber length of more than 10 mm”. It is unclear exactly what Applicant is intending to claim by such a recitation. The Office has interpreted said limitation to be indicative of the depth of the fiber anchored in the backing. Applicant is advised to clarify the claim limitation. 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5, 7-11, 13 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by JPH09111532.
Regarding claim 1, Miyake et al. teach a fiber for use in artificial turf with the fiber having an elongate cross sectional shape defining a first face and a second face that meet at the side edges of the fiber [Figures]. The first and second faces have respective first and second ridges [Figures]. Miyake et al. teach the first and second ridges are deviated by ½ distance between the grooves and therefore the first and second ridges are offset with respect to each other such that the cross sectional shape is 2 fold rotationally symmetric with no reflection symmetry.
Regarding claim 2, the first and second faces have concave portions [Figure 1]. 
Regarding claim 3, the first and second faces have corrugations [Figure 1].
Regarding claim 4, a center line extending between the side edges has a length of 0.5-2.0mm as this is the thickness disclosed. 
Regarding claim 5, a maximum thickness of the fiber transverse to a center line between side edges is 50-130 micrometers and a length of the center line is 200-1000 micrometer extending  and therefore a ratio between a maximum thickness of the fiber transverse to a center line between side edges and a length of the center line is in the claimed range. 
Regarding claim 7, the side edges are rounded and W is taught as 20-100 microns and therefore the side edges have the claimed radius of curvature as the radius of curvature is approximately 10-50 micrometers. 
Regarding claim 8, the first and second ridges are rounded and have a radius of curvature of at least 0.1 mm. 
Regarding claim 9, the center line length is 200-1000 micrometers and the ridges are taught as being offset 10-50 micrometers, therefore, the first and second ridges are offset from each other along a center line extending between the side edges by a distance that is in the claimed range. 
Regarding claim 10, the fiber is an extruded monofilament and is extruded and drawn-down monofilament. 
Regarding claim 11, the fiber consists of a polymer including polyamide, polyester and polyolefins including polypropylene and polyethylene.
Regarding claim 13, Miyake et al. teach an artificial turf comprising upstanding pile fibers according to claim1 retained in a backing [Examples]. 
Regarding claim 21, Miyake et al. teach a sports field comprising artificial turf according to claim 13. 
Claims 1-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeClerk (EP 2039831).
Regarding claim 1, DeClerk teaches a fiber for use in artificial turf with the fiber having an elongate cross-sectional shape defining a first face and a second face that meet at the side edges of the fiber and the first and second faces have respective first and second ridges that are offset with respect to each other such that the cross-sectional shape is 2-fold rotationally symmetric with no reflectional symmetry. 
Regarding claim 2, the first and second faces have concave portions [Figures].
Regarding claim 3, the first and second faces have corrugations [Figure 6].
Regarding claim 4, a center line extending between side edges has the claimed length as DeClerk teaches the width (which his length in DeClerk) is less then 4mm [0048].
Regarding claim 5, a ratio between a maximum thickness of the fiber measured transverse to a center line extending between the side edges and a length of the center line is in the claimed range [0048].
Regarding claim 6, the fiber has a dtex of 1000-5000 [0062].
Regarding claim 7, the side edges are rounded and have a radius of curvature of at least 0.05 mm  and at least 0.1 mm[0050 and 0054].
Regarding claim 8, the first and second ridges are rounded and have a radius of curvature of at least 0.1 mm.
Regarding claim 9, the first and second ridges are offset form each other along a center line extending between the side edges by a distance greater than 0.05 x the center line length, but less than 0.4 x the center line length.
Regarding claim 10, the fiber is an extruded monofilament. 
Regarding claim 11, the fiber consists of polypropylene or polyethylene. 
Regarding claim 12, a maximum thickness of the fiber is between 0.2 mm and 0.6 mm. 
Regarding claim 13, DeClerk teaches artificial turf comprising upstanding pile fibers according to claim 1 retained in a backing. 
Regarding claim 14, the pile fibers are tufted to the backing. 
Regarding claim 15, the pile fibers are woven together with the backing. 
Regarding claim 16, the pile fibers are mixed with further pile fibers having different cross-sectional shapes.
Regarding claim 19, the pile fibers have a pile height of more than 4 cm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeClerk (EP 2039831) in view of Schlegel et l. (AU 2010/212281).
Regarding claim 17, DeClerk is silent regarding further fill fibers. However, Schlegel et al. teach further pile fibers comprise fill fibers being shorter than the pile fibers and serving to support the pile fibers in an upright position and to create artificial grass that looks more realistic and arrive at the claimed invention. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the fill fibers of Schlegel et al. in DeClerk in order to support the pile fibers and to create artificial grass that looks more realistic and arrive at the claimed invention. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over DeClerk (EP 2039831).
Regarding claim 20, DeClerk teaches the average height of the pile fibers anchored in a backing, but is silent regarding the depth the fibers are anchored in the backing. It would have been obvious to one of ordinary skill in the art to anchor the fibers over a fiber length of more than 10 mm in order to improve the anchoring stability within the backing. 
Regarding claim 21, DeClerk teaches artificial turf and it would have been more than obvious to one of ordinary skill in the art to use the artificial turf in a sports field comprising artificial turf according to claim 13. 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789